Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 10, 1974, convicting him of criminally selling a dangerous drug in the third degree, criminal possession of a dangerous drug in the fourth and sixth degrees, criminal sale of a controlled substance in the second degree and criminal possession of a controlled substance in the third and fifth degrees, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of criminal possession of a dangerous drug in the fourth and sixth degrees and criminal possession of a controlled substance in the third and fifth degrees, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. Under the facts of this case, defendant could not have committed the crimes of selling a dangerous drug or a controlled substance without also having committed the several possessory crimes as well. Accordingly, the guilty verdict on the sale counts requires dismissal of the several possession counts (see CPL 300.40, subd 3, par [b]; People v Lugo, 53 AD2d 650; People v Grier, 37 NY2d 847). Martuscello, J. P., Margett, Suozzi and O’Connor, JJ., concur.